                                                                  IT IS ORDERED
                                                                 Date Entered on Docket: June 3, 2019




                                                                 ________________________________
                                                                 The Honorable Robert H Jacobvitz
                                                                 United States Bankruptcy Judge

______________________________________________________________________
                          UNITED STATES BANKRUPCTY COURT
                              DISTRICT OF NEW MEXICO

     IN RE:

            Thomas Marmion Greer aka Tom Greer
            Cynthia K. McCall aka Cindy McCall aka Cindy McCall-Greer,
                  Debtors                                  Case No. 19-10426-ja13


         STIPULATED ORDER GRANTING MOTION FOR RELIEF FROM THE
              AUTOMATIC STAY AND ABANDONMENT OF PROPERTY

            This matter came before the Court on the stipulation of relief from the automatic
     stay and abandonment, between the Creditor HSBC Bank USA, National Association as
     Trustee for Nomura Asset Acceptance Corporation, Alternative Loan Trust, Series 2007-
     1, Mortgage Pass-Through Certificates, Series 2007-1 (“Creditor”), and the Debtors
     Thomas Marmion Greer and Cynthia K. McCall (“Debtors”), by and through their
     respective attorneys of record, and the Chapter 13 Trustee.
            The Court, having reviewed the agreement as expressed in this Stipulated Order
     and being otherwise sufficiently informed, FINDS:
            (a) The Court has jurisdiction over the parties and the subject matter of this
     Stipulated Order.
            (b) The Stipulated Order relates to the following property:



                                                                                               File No. NM-19-153262
                                           Stipulated Order for Relief from the Automatic Stay, Case No. 19-10426-ja13
  Case 19-10426-j13      Doc 54     Filed 06/03/19          Entered 06/03/19 13:44:47 Page 1 of 4
  Commonly known as 306 Horizon Vista, Belen, NM 87002 (“Property”).
         (c) The parties wish to stipulate to the stay relief, as provided in this Stipulated
             Order.
         (d) Debtors are surrendering the property, as stated in the First Amended Chapter
             13 Plan (docket #34), filed on April 19, 2019.
         (e) No notice to other creditors of the stay relief is necessary.
         IT IS THEREFORE ORDERED:
         1. The Motion is hereby granted, and pursuant to 11 U.S.C. §362(d), Creditor
  and any and all holders of liens against the Property, of any lien priority, are hereby
  granted relief from the automatic stay:
         (a) To enforce their rights in the Property, including foreclosure of liens and a
  foreclosure sale, under the terms of any prepetition notes, mortgages, security
  agreements, and/or other agreements to which Debtors are a party, to the extent permitted
  by applicable non-bankruptcy law, such as by commencing or proceeding with
  appropriate action against the Debtors or the Property, or both, in any court of competent
  jurisdiction; and
         (b) To exercise any other right or remedy available to them under law or equity
  with respect to the Property.
         2. The Trustee is deemed to have abandoned the Property from the estate
  pursuant to 11 U.S.C. §554 as of the date of entry of this Order, and the Property
  therefore no longer is property of the estate. As a result, Creditor need not name the
  Trustee as a defendant in any state court action it may pursue to foreclosure liens against
  the Property and need not notify the Trustee of any sale of the Property.
         3. The automatic stay is not modified to permit any act to collect any deficiency
  or other obligation as a personal liability of the Debtors, although the Debtors can be
  named as defendants in litigation to obtain an in rem judgment or to repossess the
  Property in accordance with applicable non-bankruptcy law.




                                                                                             File No. NM-19-153262
                                         Stipulated Order for Relief from the Automatic Stay, Case No. 19-10426-ja13
Case 19-10426-j13      Doc 54     Filed 06/03/19          Entered 06/03/19 13:44:47 Page 2 of 4
         4.   This Order does not waive Creditor’s claim against the estate for any
  Deficiency owed by the Debtors after any foreclosure sale or other disposition of the
  Property. Creditor may filed an amended proof of claim in this bankruptcy case within
  30 days after a foreclosure sale of the Property, should it claim that Debtors owes any
  amount after the sale of the Property.
         5. This Order shall continue in full force and effect if this case is dismissed or
  converted to a case under another chapter of the Bankruptcy Code.
         6.      This Order is effective and enforceable upon entry. The 14-day stay
  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived claim by Creditor against the
  Debtors, upon discharge.
         7.      This Stipulated Order shall be binding and effective upon any conversion.


                                      ### End of Order ###

  RESPECTFULLY SUBMITTED AND AGREED TO BY:

  McCarthy & Holthus, LLP


   By /s/ Daniel Grunow
   Daniel Grunow, Esq.
   Attorney for Creditor
   6501 Eagle Rock NE, Suite A-3
   Albuquerque, NM 87113
   (505) 219-4900
   dgrunow@mccarthyholthus.com

   AGREED TO BY:

   By_/s/Ronald E Holmes (Via Email)
   Attorney for Debtors
   Ronald E Holmes
   320 Gold SW
   Suite 1111
   Albuquerque, NM 87102
   (505) 268-3999




                                                                                               File No. NM-19-153262
                                           Stipulated Order for Relief from the Automatic Stay, Case No. 19-10426-ja13
Case 19-10426-j13      Doc 54     Filed 06/03/19            Entered 06/03/19 13:44:47 Page 3 of 4
   By /s/ Tiffany M. Cornejo (Via Email)
   Trustee
   Tiffany M. Cornejo
   625 Silver Avenue SW
   Suite 350
   Albuquerque, NM 87102




                                                                                          File No. NM-19-153262
                                      Stipulated Order for Relief from the Automatic Stay, Case No. 19-10426-ja13
Case 19-10426-j13     Doc 54    Filed 06/03/19         Entered 06/03/19 13:44:47 Page 4 of 4
